Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 1, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  160253                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  DANA MARIE BAUER,                                                                                    Richard H. Bernstein
          Plaintiff-Appellee,                                                                          Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 160253
                                                                    COA: 345756
                                                                    St. Clair CC: 14-000583-DM
  TIMOTHY JOHN WAIDELICH,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 6, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 1, 2019
           p1029
                                                                               Clerk